JUDGMENT
Whereas, The four justices of the conrt who took part in the determination of the present case agree that the lower court did not err, either as alleged by the defendant-appellant or as contended by the plaintiff-appellants in the first eight assignments of error, and
Whereas, All of the said justices also agree that the attorney's fees allowed by the district court are reasonable, but do not agree that the degree of temerity of the plaintiffs justifies the payment of that sum. Justices Wolf and Aldrey are of the opinion that for the reason set forth in their opinions delivered separately the sum is reasonable, and that opinion prevails because when there is a tie vote im the Supreme Court the opinion of the trial judge is sustained, and Chief Justice Del Toro and Justice Hutchison are of the opinion that for the reason stated in the opinion delivered by the latter, the former concurring, the fees should be taxed at a lower figure;
Therefore, The judgment rendered by the District Court of San Juan on April 26, 1927, in the above case and herein appealed from is affirmed.
It is so ordered by the court and signed by the Chief Justice. Mr. Justice Texidor took no part in the consideration of the case.